United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                               ___________

                               No. 96-2322
                               ___________

Joseph L. Johnson,              *
                                *
          Plaintiff-Appellant, *
                                * Appeal from the United States
     v.                         * District Court for the
                                * District of Nebraska.
Shirley S. Chater, Commissioner *
of Social Security,             *      [UNPUBLISHED]
                                *
          Defendant-Appellee.   *
                           ___________

                     Submitted: December 9, 1996

                         Filed: March 3, 1997
                              ___________

Before BOWMAN and LAY, Circuit Judges, and Smith,1 District Judge.
                            ___________


PER CURIAM.


           Joseph Johnson brings this appeal from the district
court’s2   order   affirming   an   administrative   law   judge   (ALJ)’s
decision to deny him social security disability benefits.               The
district court upheld the ALJ’s ruling because it did not contain
errors of law and was supported by substantial evidence on the
record as a whole.    See Mitchell v. Shalala, 25 F.3d 712, 714 (8th
Cir. 1994).   We have reviewed the parties’ arguments carefully, and
we agree with the district court’s determination.          Because an


  1
   The Honorable Ortrie D. Smith, United States District Judge
for the Western District of Missouri, sitting by designation.
  2
   The Honorable Lyle E. Strom, United States District Judge for
the District of Nebraska.
opinion would lack precedential value, we affirm without further
discussion.   See 8th Cir. R. 47B.


     IT IS SO ORDERED.


     A true copy.


          Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -2-